UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-152959 YouChange Holdings Corp (Exact name of registrant as defined in its charter) Nevada 51-0665952 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 2708 North 68th Street, Suite 4 Scottsdale, Arizona (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: 866-712-9273 Securities registered pursuant to Section 12(b) of the Act: None (Title of Class) Securities registered pursuant to Section 12(g) of the Act: None (Title of Class) Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes oNo þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes oNo þ The approximate aggregate market value of the voting stock held by non-affiliates of the Registrant as of December 31, 2010 was $10.2 million based on the closing price of the Registrant’s Common Shares as quoted on the OTCBB as of that date. The number of Common Shares of the Registrant outstanding as of August 31, 2011 was 38,787,564. DOCUMENTS INCORPORATED BY REFERENCE - None INDEX TO FORM 10-K FOR THE YEAR ENDED JUNE 30, 2011 PART I Item 1. Business 3 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 15 Item 2. Properties 16 Item 3. Legal Proceedings 16 Item 4. (Removed and Reserved) 16 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 16 Item 6. Selected Financial Data 17 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 26 Item 8. Financial Statements and Supplementary Data 27 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 27 Item 9A. Controls and Procedures 27 Item 9B. Other Information 27 PART III Item 10. Directors, Executive Officers and Corporate Governance 28 Item 11. Executive Compensation 30 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 32 Item 13. Certain Relationships and Related Transactions, and Director Independence 32 Item 14. Principal Accounting Fees and Services 33 PART IV Item 15. Exhibits, Financial Statement Schedules 34 2 PART I CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains certain “forward-looking statements,” which include information relating to future events, future financial performance, strategies, expectations, competitive environment, regulation, and availability of resources. These forward-looking statements include, without limitation, statements regarding: proposed new initiatives; expectations regarding planned operations; statements concerning projections, predictions, expectations, estimates, or forecasts as to our business, financial and operational results, and future economic performance; and statements of management’s goals and objectives and other similar expressions concerning matters that are not historical facts. Words such as “may,” “should,” “could,” “would,” “predicts,” “potential,” “continue,” “expects,” “anticipates,” “future,” “intends,” “plans,” “believes,” “estimates” and similar expressions, as well as statements in future tense, identify forward-looking statements. Forward-looking statements should not be read as a guarantee of future performance or results, and will not necessarily be accurate indications of the times at, or by, which such performance or results will be achieved. Forward-looking statements are based on information available at the time those statements are made or management’s good faith belief as of that time with respect to future events, and are subject to risks and uncertainties that could cause actual performance or results to differ materially from those expressed in or suggested by the forward-looking statements. Forward-looking statements speak only as of the date the statements are made. Factors that could cause actual results to differ from those discussed in the forward-looking statements include, but are not limited to, those described in “Risk Factors” in Part I, Item 1A of this Annual Report. You should not put undue reliance on any forward-looking statements. We assume no obligation to update forward-looking statements to reflect actual results, changes in assumptions, or changes in other factors affecting forward-looking information, except to the extent required by applicable securities laws. If we do update one or more forward-looking statements, no inference should be drawn that we will make additional updates with respect to those or other forward-looking statements. Item 1.Business Overview Youchange, Inc. was incorporated in the state of Arizona on August 22, 2008. We were organized as a software and services venture in the Green Technology (“GreenTech”) sector to develop a leading social movement to focus on the elimination of electronic waste (“eWaste”) in the United States, which includes any used, obsolete end-of-life consumer electronics and computer devices. The GreenTech sector is a recognized business sector also known as Environmental Technology or “Envirotech”. Companies in this sector apply environmental science in an effort to help conserve the environment and choose business approaches that are environmentally and economically sustainable. On March 30, 2010, Youchange, Inc. and BlueStar Financial Group, Inc., a Nevada corporation (“BSFG”), completed a merger transaction, which is described in further detail below, and resulted in Youchange, Inc. shareholders obtaining control of BSFG, a publicly traded entity. The surviving publicly traded entity following the merger transaction changed its name to “YouChange Holdings Corp” during May 2010.The terms “youchange”, “we”, “us”, “our” or the “Company” refer to YouChange Holdings Corp and its consolidated subsidiary, Youchange, Inc. following the date of the merger transaction, and to Youchange, Inc. prior to the date of the merger transaction. Our fiscal year end is June 30. We plan to make youchange a leading provider of innovative clean-tech solutions in the Green Technology sector to develop a leading social movement to address the escalating eWaste dilemma. The Company plans to incorporate a “bricks and clicks” model with the collection and re-circulation of used electronic devices and refurbishing and recycling centers strategically staged for the restoration and proper disposal of electronic devices, respectively. The Company’s software and services applications have been, and continues to be, designed for the purpose and intent of implementing partnerships with small local retail locations such as hardware stores, coffee, ice cream and yogurt and grocery stores as well as big box consumer electronic and retail stores desirous of increasing store foot traffic around the pro social campaign of reducing and collecting eWaste. Youchange expects to benefit from these activities through the generation of revenue by the collection and resale of the electronics in addition to intended management fees. 3 The Company’s software includes a destination website, www.youchange.com, where users can join and refer friends to learn about the problem of electronic waste through content, blogs and forums. Site members are encouraged to take action through the turn-over and sale of their end-of-life, used or obsolete electronics, which reduces the risk of adding to the waste stream. Members access the youchange calculator and offer database through www.youchange.com and by answering a series of questions, may receive a real-time cash and/or reward points offer. Initially, reward points collected by members may be used to exchange for other items in the “Shop Green” area of the youchange.com website, which is an online marketplace where points can be exchanged for product. In addition to the youchange.com website, users can join and learn about local events and electronic collection drives through youchange Facebook, Twitter and Linked-In social media pages. The local electronic collection events play an important part of the youchange strategy and are done in partnership with local sports teams, businesses, individuals, schools and charity groups. We plan to collect used electronics through: (i) Offers made to members through our website, which is discussed above. (ii) Using already existing retailers or businesses as drop-off locations for used electronics.We plan to develop strategic alliances with retailers, electronic refurbishment centers and recyclers that may partner with youchange.By listing retailers as drop-off locations on our website, we will encourage our members to visit these locations and thus, would expect an increase in foot traffic for those locations.If members drop-off items rather than use our prepaid shipping mechanism, we expect to obtain these items at a lower cost. We are in discussions with Phoenix locations of a national car dealership, a major university, and several local charities and other organizations. We have drop-off agreements with a local computer repair store chain, Red Seven, the Phoenix location of the national Childhelp charity, and one of our recycling partners, E-Waste Harvesters Inc. (iii) Collecting used electronics through Company initiated collection events.Local electronic collection events play an important part of the youchange strategy and are done in partnership with local sports teams, businesses and charity groups. We have developed a collection event and brand awareness model built around employees of third party companies bringing their excess electronics to work on designated days.We have piloted these events over the past month in the Phoenix, Arizona area.A second component of this collection event and brand awareness model is to partner with local sports teams to host pre-game collection and brand awareness events.A third component of this model, which was launched in April 2011, is a new program we refer to as GREEN Ambassadors and GREEN Leaders, where members of the youchange community host collection events at various business or charity locations.As with retail and business permanent drop-off locations, if members drop-off their items rather than use our prepaid shipping mechanism, we expect to obtain these items at a lower cost. The GREEN Leaders program was piloted at two Phoenix private elementary schools and is expected to be expanded to public and private high schools and colleges. We have several school districts piloting the program this fall in Arizona, including schools in Tempe and Phoenix. The GREEN Ambassadors program is expected to be piloted in a retirement community and we are in discussions with a local umbrella charity organization to allow its members to become GREEN Ambassadors. Youchange is developing an electronic Tracking System (“eTS”) to provide asset receiving, refurbishment and disposal recycling tracking though the complete handling cycle of all electronics collected. In addition, the website and the eTS are expected to allow business to business activity. Businesses can dispose of excess electronics in bulk. The eTS is expected to extend past the website and electronic pricing and rewards calculator previously launched through youchange.com and is intended to be used by local retailers, electronic refurbishment centers and recyclers that may partner with youchange. Youchange intends on generating revenue through the refurbishment, resale (“reCommerce”) and recycling of the electronics collected, facilitating the sustainability objectives by extending the lifecycle of these items and keeping such items from the electronic waste stream. Once developed and launched, the youchange eTS is expected to become part of a system that will allow youchange to establish a reCommerce business without an investment in bricks and mortar by partnering with, and charging a management fee to, local retailers, electronic refurbishment centers and recyclers. The Company has realized minimal revenues from its planned business purpose to the date of this filing and currently has limited operations. Accordingly, the Company is considered to be in the development stage. The Company has been in the development stage since its formation. The Company has devoted its efforts to business planning and development and has allocated a substantial portion of its time and investment in bringing its product to the market and raising capital. 4 We will require capital for key near-term milestones of our business, which we currently believe to include: · Acquiring or developing strategic relationships with recyclers and refurbishment centers in Phoenix, Arizona. · Completing certain key modules of eTS and identifying pilot locations as drop-off locations and recyclers and/or refurbishment centers. · Expanding collection events that are hosted by local businesses, schools and sports teams. · Expanding the youchange “GREEN Ambassadors” program, which we expect will allow us to expand our collection events by recruiting “Ambassadors” to host events that benefit their organizations and collect electronics for youchange. · Researching collection methods and equipment to develop permanent drop-off locations with local retailers. · Adding a national partner to have all mail-in online transactions sent directly to a partner in locations covering all of the United States. · Replication of the Phoenix, Arizona youchange model in other cities in the United States once the model is proven in this market. Our corporate offices are located at 2708 North 68th Street Suite 4, Scottsdale, Arizona 85257. Our telephone number is 866-712-9273. We file annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and other filings with the Securities and Exchange Commission (“SEC”). The public may read and copy any materials we file with the SEC at the SEC’s Office of Public Reference at treet, N.E., Room 1580, Washington, D.C. 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at (800) SEC-0330. The SEC also maintains an internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC. The internet address is www.sec.gov. We make available, at no charge through our website address at www.youchange.com, our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to these reports filed or furnished with the SEC as soon as reasonably practicable after we electronically file such material with, or furnish it to, the SEC. Information on our website does not form a part of this annual report. Backgroud of BSFG BSFG was incorporated in the state of Nevada on July 12, 2002. BSFG had the principal business objective of working toward establishing “small ticket” equipment leases within a small niche of the equipment leasing market. BSFG intended to provide cost effective “small ticket item” leasing to small and middle market companies primarily within the hospitality, spa and resort communities. This business plan was never implemented and no significant business activities related thereto ever occurred. Since becoming incorporated, other than the reverse merger described below, BSFG did not make any significant purchases or sales of assets, nor did it engage in any mergers, acquisitions or consolidations. After careful consideration it became clear there could be great benefit to the economic downturn resulting in the liquidation of non-performing leases and used equipment.It was further concluded that much of this excess equipment and used electronics from both small to middle market companies and individual consumers was classified as “eWaste” and presented a negative environmental impact.This problem was growing and very few viable solutions have made it to market leaving a substantial void in this highly visible and much anticipated “GreenTech” sector.It was decided that to fully take advantage and leverage this new market opportunity BSFG would need to expand the board and management team and begin an immediate search for a company with experience, relationships and leadership, focused in this newly defined sector of “GreenTech.”As discussed more fully below, BSFG was successful in locating and merging with Youchange, Inc., a company that had the desired attributes. The youchange management team will lead and execute this new direction that will focus on the eWaste challenge by launching the youchange.com website, software and services application that is expected to include paying and providing reward points to businesses and consumers for their used electronics, refurbishing and recycling through established and certified strategic partners and generating revenue from the sales and reCommerce of these products as well as management fees for proprietary data. 5 Neither BSFG nor Youchange, Inc. have everdeclared bankruptcy,have ever been in receivership, nor been involved in any legal action or proceedings. Additional details about BSFG’s previous business plan are available in its Form 10-K for the year ended June 30, 2009 which is available at http://www.sec.gov. Reverse Merger with BSFG On March 15, 2010, BSFG and its wholly owned subsidiary BlueStar Acquisition Corporation (“Merger Sub”) entered into an Agreement and Plan of Merger(the “Merger Agreement”) with Youchange, Inc., an Arizona corporation.A copy of the Merger Agreement was filed as an exhibit to a Form 8-K that was filed on March 22, 2010. The Merger Agreement and the acquisition agreed to therein (referred to as the “reverse merger” throughout this filing), was closed on March 30, 2010.At the closing, Youchange, Inc. merged into Merger Sub, with Youchange, Inc. as the surviving entity.BSFG acquired all 7,183,197 of the issued and outstanding common shares of Youchange, Inc. from Youchange, Inc. shareholders in exchange for 21,549,591 shares of BSFG Common Stock.Youchange, Inc. shareholders received three shares of BSFG common stock for each share of Youchange, Inc. common stock.These figures included 2,049,591 shares of BSFG Common Stock issued to the former note holders of Youchange, Inc. whereby the $500,000 principal amount of secured convertible promissory notes plus accrued interest of $13,681 was converted into 683,197 shares of Youchange, Inc. common stock immediately prior to the reverse merger. There are no agreements among the former Youchange, Inc. shareholders regarding their holdings of our Common Stock.As a result of the reverse merger there are a total of 35,405,588 shares of our common stock issued and outstanding immediately following the transaction, of which the former Youchange, Inc. shareholders hold 61%. Under provisions of the Merger Agreement, Paul Voorhees, a director of BSFG prior to the reverse merger, tendered his resignation and no successor has yet been appointed. The Pre-closing officers and directors of BSFG will be officers and directors of BSFG until their resignation or removal.The Pre-closing officers and directors of Youchange, Inc. have become the officers and directors of youchange until their resignation or removal. As of the date of this filing, our Board of Directors consists of Jeffrey I. Rassás, who is also our Chief Executive Officer, and Richard A. Papworth, who is also our Chief Financial Officer. At the time the Merger Agreement was executed, Mr. Rassás and Mr. Papworth were directors and officers of both BSFG and Youchange, Inc. The acquisition of youchange under the Merger Agreement was intended to qualify as a tax deferred reorganization under Section 368(a) of the Internal Revenue Code of 1986, as amended, and to be accounted for on a purchase basis. Jeffrey I. Rassás and Richard A. Papworth were directors and executive officers of BSFG prior to the reverse merger.Prior to the reverse merger, both men also held executive officer positions with Youchange, Inc. and Mr. Rassás was the sole director of Youchange, Inc. Mr. Rassás, indirectly through the Hayjour Family Limited Partnership, an Arizona limited partnership, and Mr. Papworth directly held shares of Youchange, Inc. common stock and received shares of the surviving company’s Common Stock as a result of the reverse merger. The summary of the Merger Agreement set forth above does not purport to be a complete statement of the terms of the Merger Agreement.The summary is qualified in its entirety by reference to the full text of the Merger Agreement which was filed as an Exhibit to Form 8-K filed March 22, 2010 and incorporated herein by reference. Market Opportunity and Business Strategy All statistics in this section are taken from the Environmental Protection Agency’s website.In the U.S., an estimated 70% of heavy metals in landfills are derived from discarded electronics. Approximately 3.2 million tons of eWaste are dumped into landfills annually. The average lifespan of computers in developed countries has dropped from six years in 1997 to just two years in 2007. By 2014, there are expected to be two billion new computers in use.Mobile phones have a lifecycle of 18 months in developed countries.As of the date of this filing, it is estimated that over 600 million mobile phones are sold worldwide every year. The U.S. National Safety Council estimates that 75% of all personal computers sold since creation of the market are now gathering dust as surplus electronics. 6 Like virgin material mining and extraction, recycling of materials from electronic scrap is sustaining value. The material composition of personal computers is 26% silica and glass, 23% plastics, 20% ferrous metals, 14% aluminum and 17% heavy metals such as lead, copper, zinc, mercury and cadmium. Up to 38 separate chemical elements are incorporated into electronic waste items that can all be recycled back into new products. In addition to keeping hazardous elements from contaminating soil and water systems, we plan to ensure that proper recycled valuable metals, plastics and glass are returned to the commodity stream for reuse. Even the crude oil in plastics would be recycled, because the plastics already have the appropriate chemical mixture for electronic devices, which reduces the impact on the source. We are working to build youchange into both an online interactive media site popularized through the strategic integration of the youchange platform into environmental sustainability informational websites both to monetize and aggregate the existing web traffic, as well as a bricks and mortar business with a company owned electronic refurbishment center. We plan to drive consumers to the youchange website through interaction with the Company’s retail partners, online media pro social campaigns, eWaste recycling drives, online videos, search engine optimization and leading environmental services sites.Once landed at the site, www.youchange.com, consumers will undergo a registration process and optional participation in the Company’s social networking pages on facebook and twitter and enter their initial electronic items into the youchange platform calculator. Cash through PayPal, check or gift card and/or reward points are expected to be conveyed for each registered electronic item. Shipping labels with integrated bar codes tracking the specific order are expected to be generated for the customer to facilitate transfer of the items to the refurbishment center. The youchange model incorporates drop off locations at retail chains, business and local collections events with charities and schools to promote convenience and present a mechanism for reward redemption. Through its planned reverse logistics network, electronic devices will be transported via established shipping networks to either a youchange refurbishment center or an electronic waste processing center for end-of-life items. Refurbished items will enter the reCommerce silo and will be subsequently re-circulated into the marketplace through youchange’s direct sales module and member rewards redemption or through another affiliate site such as ebay. Our growth strategy includes: · Acquiring, opening and/or strategically partnering with additional refurbishment centers; · Expanding business-to-business sales and product acquisitions; · Leveraging existing management relationships to launch national retailer partnerships for membership expansion and collection of electronics; · Leveraging existing management relationships to launch national media pro-social campaigns targeting eWaste and electronic recycling; · Launching a geo-targeted electronic waste collection campaign to increase market and media awareness including local collections events done in partnership with charities and schools; and · Introducing a consumer loyalty rewards program. With the need to provide accurate pricing for used items, the Company has entered into a partnership with a recognized industry resource for determining used market values for a myriad of items including professional electronics, audio equipment, musical instruments, cameras, guns, car stereos, copiers, power tools and video games. The Company is currently negotiating with several leading online environmental resource websites focused on recycling and reuse to create primary awareness of the youchange eWaste platform for users searching to recycle electronics. The Company is also in discussions with electronic recyclers to create its network of certified recycling processing companies. 7 Competition The market for refurbishment and recycling of electronics is highly competitive.There are a few new companies in this area of reCommerce.We believe the principal competitive factors in the electronics reCommerce business include name recognition, price, product knowledge, reputation, timely delivery, ease in product processing and drop-off and customer service.Quality and product availability are key to success in this industry.Competitors include Gazelle.com, BuyMyTronics.com, CeXchange.com, flipswap.com and YouRenew.com. Intellectual Property Youchange is currently developing the software for its proprietary Enterprise Management Software as a Service platform.Youchange is also developing mobile applications for the iphone, android phones, and blackberries. In addition, we are developing a youchange product to allow customers to receive offer prices on other company’s websites. We are planning to pilot this on a local computer manufacturer’s website so that the Company’s customers can sell their electronics when purchasing new computers. We also intend, subject to available funds among other factors, to pursue not only the development of additional intellectual properties but also its proactive acquisition when we identify opportunities to strengthen our proprietary position. Government Regulation Our operations are in material compliance with applicable environmental laws and regulations. Our business plan to enter the GreenTech and eWaste sectors for the collection, refurbishment (to factory condition) and reCommerce of otherwise obsolete electronic devices may require governmental approvals for the recycling process of electronics containing certain eWaste and periodic governmental reviews of our ongoing operations for disposition of obsolete electronic devices through these recycling centers.The time for such regulatory reviews is not clearly known at this time.If we are unable to meet the regulatory requirements for establishing these recycling facilities or, on an ongoing basis, meet the regulatory requirements for continued operations, we will not be able to continue offering recycling services and will not generate revenues for the recycled materials.Even if we receive such regulatory approval, such approval may impose limitations on the indicated uses for which we may market our recycling services, which may limit our ability to generate significant revenues on recycled products and services. Moreover, it is possible that other developments, such as increasingly strict environmental laws and regulations and enforcement policies, and claims for damages to property or persons resulting from our operations, could result in substantial costs and liabilities to us. We currently believe that changes in environmental laws and regulations will not have a material adverse effect on our financial position, results of operations or cash flows in the near term. Employees As of August 31, 2011, we employed three individuals, two of which were part time. Our employees are not part of a union and we believe that relations with our employees are good. Item 1A.Risk Factors Risks Related to our Financial Results We have limited cash resources, an accumulated deficit, are not currently profitable and expect to incur significant expenses in the near future. As of June 30, 2011, we had a working capital deficit of approximately $100,000.We have incurred a substantial net loss for the period from our inception on August 22, 2008 to June 30, 2011, and are currently experiencing negative cash flow. We expect to continue to experience negative cash flow and operating losses through calendar year 2011 and possibly thereafter.As a result, we will need to generate significant revenues to achieve profitability. 8 We may fail to become and remain profitable or we may be unable to fund our continuing losses, in which case our business may fail. We are focused on product development and have generated minimal revenue to date.We do not believe we will begin earning more than minimal revenues from operations until fiscal 2012 as we transition from a development stage company and / or complete a proposed acquisition.We have incurred operating losses since our inception.Our net loss for the fiscal years ended June 30, 2011 and 2010 and the period from August 22, 2008 (inception) to June 30, 2011 was $755,275, $1,000,057 and $1,822,435, respectively.As of June 30, 2011, we had a deficit accumulated during the development stage of $1,822,435. We will be required to raise additional capital to fund our operations.If we cannot raise needed additional capital in the future, we will be required to cease operations. Based on our current plans, we believe our existing financial resources, and interest earned thereon, will not be sufficient to meet our operating expenses and capital requirements. We will need additional capital within the next 90 days to sustain our operations in the near term and estimate that we will require approximately $1.0 million over the next 12 months in order to finance the development of our business plan and fund operating expenses.We plan to seek such additional funding through private placement offerings of our securities. You should be aware that in the future: · We may not obtain additional financial resources when necessary or on terms favorable to us, if at all; and · Any available additional financing may not be adequate. If we cannot raise additional funds when needed, or on acceptable terms, we will not be able to begin development or implementation of our business plan.We require substantial working capital to fund our operations.Since we do not expect to generate significant revenues in the foreseeable future, in order to fund operations, we will be completely dependent on additional debt and equity financing arrangements.There is no assurance that any financing will be sufficient to fund our capital expenditures, working capital and other cash requirements even for the immediate future.No assurance can be given that any such additional funding will be available or that, if available, can be obtained on terms favorable to us.If we are unable to raise needed funds on acceptable terms, we will not be able to develop or implement our business plan, take advantage of any future opportunities or respond to competitive pressures or unanticipated requirements.A material shortage of capital will require us to take drastic steps such as reducing our level of operations, disposing of selected assets or seeking an acquisition partner.If cash is insufficient, we will not be able to continue operations. Our purposes in completing the reverse merger was to pursue our new business plan, but no assurance can be made that we can successfully implement our new business plan. In the fall of 2009 we made the decision to reposition the company and focus our business on the GreenTech and eWaste sectors.Youchange has developed a comprehensive business plan and plan of operations, including paying and providing reward points to businesses and consumers, for the collection, refurbishment (to factory condition) and reCommerce of otherwise surplus, end-of-life and obsolete electronic devices through acquired or established refurbishment centers and certified recycling eWaste partners. Revenue is expectedto be generated from the sales and reCommerce of these products as well as management fees for proprietary data.In addition, electronic products and devices determined to be at the end of their useful life will be responsibly recycled through strategic recycling partners.Youchange has conducted research and analysis of these sectors and believes that significant opportunities exist to build a successful business in the GreenTech and eWaste sectors. Although youchange has generated only minimal revenues from its business plan in the GreenTech and eWaste sectors, the Company has developed a business concept that should allow us to more quickly build a business in the GreenTech and eWaste sectors and will be led by a management team with experience and existing relationships in the electronic and environmental sustainability sectors.Although no assurances can be made that this strategy will be successful, we believe the recent completion of the reverse merger to become a publicly traded company is in our best interests and the best interests of our shareholders. 9 We have insufficient capital to implement our repositioned business plan. Although we have taken steps to reposition the Company and focus our business on the GreenTech and eWaste sectors with the closing of the recent reverse merger, we currently have no ability to fund the development and implementation of the entire business plan.We currently have minimal revenue, so we expect to rely on external sources of capital through the issuance of debt and/or equity securities in private placement offerings to provide funding for our business.No assurances can be made that we will be successful in obtaining additional funding on terms and conditions that are acceptable to us. We have deferred, and may continue to defer, payment of some of our obligations, which may adversely affect our ability to obtain goods and services in the future. We estimate that we will require approximately $1.0 million to carry out our business plan and meet our expenses for the next 12 months and $0.5 million to satisfy our immediate obligations over the next 90 days.Our immediate obligations primarily include only professional fees related to audit and review services by our auditors, payment for services rendered by our officers, legal expense and so forth.Until such time, if at all, as we receive adequate funding, we intend to defer payment of all other obligations that are capable of being deferred.Such deferral has resulted in the past, and may result in the future, in some vendors demanding cash payment for their goods and services in advance, and other vendors refusing to continue to do business with us, which may adversely affect our ability to obtain goods and services in the future, or to do so on favorable terms. We will need to take significant additional actions to secure required facilities and establish processes for our business plan and expect to incur losses during such period. Because we have just recently commenced implementation of our repositioned business in the GreenTech and eWaste sectors, we have to take additional actions to secure electronic refurbishment centers and recycling facilities as well as build the infrastructure necessary to implement the operational processes for the business.In addition, to compete effectively, any future products or services must be easy to use, cost-effective and economical to deliver, as the case may be, on a commercial scale.We may not achieve any of these objectives. Our operating expenses are unpredictable, which may adversely affect our business, operations and financial condition. As a result of our limited operating history, because of the emerging nature of the markets in which we will compete and the lack of implementation of our repositioned business in the GreenTech and eWaste sectors, our financial data is of limited value in planning future operating expenses.We are currently a development stage enterprise and our historical financial performance is solely based upon basic start-up costs and is not reflective in any way of the financial requirements of our repositioned business in the GreenTech and eWaste sectors. To the extent our operating expenses precede or are not rapidly followed by increased revenue, our business, results of operations and financial condition may be materially adversely affected.Our expense levels will be based in part on our expectations concerning future revenues.The size and extent of our revenues, if any, are wholly dependent upon the choices and demand of individuals for our products and services, which are difficult to forecast accurately.We may be unable to adjust our operations in a timely manner to compensate for any unexpected shortfall in revenues.Further, business development and marketing expenses may increase significantly as we expand our operations. Youchange has received a “going concern” opinion from its independent registered public accounting firm that expresses uncertainty regarding its ability to continue as a going concern. Our independent registered public accounting firm’s opinion contains an explanatory paragraph that expresses uncertainty regarding our ability to continue as a going concern due to our development stage nature and lack of revenues. We cannot be certain that our business plans will be successful or what actions may become necessary to preserve our business. Any inability to raise capital could cause our business to fail. 10 Our limited operating history makes our future operating results unpredictable rendering it difficult to assess the health of our business or its likelihood of success. The inability to assess these factors could result in a total loss of an investor's investment in youchange. In the case of an established company in an ongoing market, investors may look to past performance and financial condition to get an indication of the health of the company or its likelihood of success. Our short history, development stage natureand the evolving nature of the markets in which we plan to focus make it difficult to forecast our revenues, if any, and operating results accurately. We expect this unpredictability to continue into the future. Youchange could experience operating losses or even a total loss of our business which, as a result of the foregoing factors, would be difficult to anticipate and could thus cause a total loss of capital invested in youchange. Risks Related to our Business If our plan is not successful or management is not effective, the value of our common stock may decline. As a corporate entity, we havehad nominal operations since inception and have generated minimal revenue to date.As a result, we are a development stage company with a limited operating history that makes it impossible to reliably predict future growth and operating results. Our business and prospects for the collection, refurbishment (to factory condition) and reCommerce of otherwise surplus, obsolete electronic and end-of-life devices must be considered in light of the risks and uncertainties frequently encountered by companies in their early stages of development. In particular, we have not demonstrated that we can: · build or acquire the infrastructure necessary to implement the operational processes for the business in the GreenTech and eWaste sectors for the collection, refurbishment (to factory condition) and reCommerce of otherwise obsolete electronic devices; · secure electronic refurbishment centers and recycling facilities necessary for our planned business operations; · obtain the regulatory approvals necessary for recycling electronic products and devices determined to be at the end of their useful life; · educate consumers about our programs and services in the GreenTech and eWaste sectors and effectively tap consumers’ behavior and appeal to consumers to utilize our services and facilities for the collection, refurbishment (to factory condition) and reCommerce of otherwise obsolete electronic devices; · establish many of the business functions necessary to operate, including sales, marketing, administrative and financial functions, and establish appropriate financial controls; or · respond effectively to competitive pressures and alternative options for consumers to dispose of or discard otherwise obsolete electronic devices. We cannot make any assurances that we will be successful in meeting these challenges and addressing these risks and uncertainties.If we are unable to do so, our business will not be successful. Our lack of commercial marketing, sales and distribution may prevent us from successfully commercializing our services, which would adversely affect our level of future revenues, if any. Our business plan to enter the GreenTech and eWaste sectors for the collection, refurbishment (to factory condition) and reCommerce of otherwise obsolete electronic devices is untested and unproven. We have extremely limited experience in marketing and sales in the GreenTech and eWaste sectors including services for the collection, refurbishment (to factory condition) and reCommerce of otherwise obsolete electronic devices to date.We may not successfully arrange for the establishment of electronic refurbishment centers and recycling facilities and this could prevent us from commercializing our services or limit our profitability from any such proposed services. 11 The consumer marketplace may not accept and utilize our services, the effect of which would prevent us from successfully commercializing any proposed services and adversely affect our level of future revenue, if any. Our ability to market and commercialize our services for the collection, refurbishment (to factory condition) and reCommerce of otherwise obsolete electronic devices depends on the acceptance of such services by consumers.We have a consumer rewards based program planned but will also need to develop commercialization initiatives designed to increase awareness about us and our services to consumers of electronic devices in locations where our refurbishment centers and recycling facilities will belocated.Currently, we have not developed any such initiatives.Without success in these areas, we may not be able to successfully commercialize any proposed products or generate more than minimal revenues. Product liability exposure on refurbished electronic devices may expose us to significant liability or costs which would adversely impact our future operating results and divert funds from the operation of our business. We face an inherent business risk of exposure to product liability and other claims and lawsuits in the event that the recycle and reCommerce of refurbished electronic devices is alleged to have resulted in adverse effects.We may not be able to avoid significant liability exposure.We may not have sufficient insurance coverage, and we may not be able to obtain sufficient coverage at a reasonable cost.An inability to obtain product liability insurance at acceptable costs or to otherwise protect against potential product liability claims could prevent or inhibit the commercialization of our services.
